Citation Nr: 1829668	
Decision Date: 07/02/18    Archive Date: 07/24/18

DOCKET NO.  17-52 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Dupuytren's contracture, right hand.

2.  Entitlement to an increased initial rating in excess of 20 percent for cervical spondylosis status post fusion.

3.  Entitlement to an initial rating in excess of 40 percent for urinary incontinence.

4.  Entitlement to an increased initial rating in excess of 10 percent for cervical radiculopathy of the left upper extremity.

5.  Entitlement to an increased initial rating for cervical radiculopathy of the right upper extremity in excess of 30 percent prior to June 1, 2017 and in excess of 50 percent thereafter.

6.  Entitlement to special monthly compensation benefits based on aid and attendance and/or housebound criteria. 


REPRESENTATION

Veteran represented by:	Carol J. Ponton, attorney


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

This case has been advanced on the docket pursuant to 38 C.F.R. § 20.900 (c) (2017).

The Veteran served on active duty in the United States Army from January 1960 to March 1962. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.

The issue of service connection for Dupuytren's contracture of the right hand is decided herein.  The remaining issues are addressed in the REMAND section below and are REMANDED for additional development.



FINDING OF FACT

The Veteran's Dupuytren's contracture, right hand is as likely as not proximately due to his service-connected cervical spine disorder and associated cervical radiculopathy of the upper right extremity.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for Dupuytren's contracture, right hand are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C. §§ 5100, 5102, 5103A, 5107, 5126 (2012) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2017). The Veteran has been provided satisfactory and timely VCAA notice and assistance in advance of the rating decision on appeal.

Service connection claim

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a), (b) (2017). The evidence must show (1) a current disability exists and (2) the current disability was the (a) proximately caused by or (b) aggravated (permanently worsened in severity beyond its natural progress) by a service-connected disability. Id.; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran. 38 U.S.C. § 5107 (b).

A December 2013 VA record showed that a VA physician opined that the Veteran's Dupuytren's contracture of the right hand is a result of the cervical radiculopathy of the right upper extremity.  As the Veteran is now service-connected for a cervical radiculopathy of the right upper extremity, the Board finds that service connection is warranted.


ORDER

Service connection for Dupuytren's contracture, right hand is granted.


REMAND

Remand is necessary to afford the Veteran VA examinations to assess the severity of his service-connected cervical spondylosis, cervical radiculopathies, and urinary incontinence.  His most recent examinations are several years old and the Veteran has submitted evidence of worsening in June 2017.  When the available evidence is too old to adequately evaluate the current state of a condition, VA must provide a new examination. 38 C.F.R. § 3.326 (2017); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).Therefore, prior to adjudication, VA must afford the Veteran VA examinations to assess the current severity of his disorders. 

As the Veteran's claims for special monthly compensation is inextricably intertwined with his increased ratings claims, it is remanded pending their adjudication.  

Accordingly, the case is REMANDED for the following action:

Please note that the case has been advanced on the docket pursuant to 38 C.F.R. § 20.900 (c).

1. Obtain any outstanding, relevant treatment records and associate them with the claims file.  To the extent needed, the Veteran should be asked to identify the places and approximate dates of treatment.  All VA records should be obtained.  If there are private records appropriate releases should be requested.  All attempts to obtain records should be documented in the claims folder.

2. Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected cervical spine disorder, as well as the current severity and manifestations of the neurological manifestations of that disorder, to include specifically, his bilateral upper extremities. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file. All orthopedic and neurological findings should be set out.

All ranges of motion of his cervical spine should be reported in degrees with consideration of pain upon active and passive motion, upon repetitive movement, and during flare-ups.

The examiner must evaluate the severity of the bilateral upper radiculopathies, describe in detail the function impairment, must provide an identification of the nerve groups involved.   

3. Schedule the Veteran for a VA examination to assess the severity of his urinary incontinence.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file.

The examiner must provide an opinion as to the symptoms of the very urinary incontinence regarding voiding dysfunction, voiding frequency, and any other relevant symptoms.  

4. A VA examination for Aid and Attendance or Housebound benefits should also be conducted.  All impairment due to service connected disabilities should be set out in detail.  All functional limitations and impairments should be fully explained.

5. It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

6. The AOJ should review the examination reports to ensure that they are in complete compliance with the directives of this remand. If a report is deficient in any manner, the AOJ must implement corrective procedures.  

7. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


